UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1514



NADINE CORNELIUS,

                                               Plaintiff - Appellant,

          versus


SAMUEL HOWELL; THE CITY OF COLUMBIA; COUNTY OF
RICHLAND; NICOLE ANDERSON; EDWARD ANDERSON;
CAMILLE ANDERSON; JOSHUA ANDERSON; FNU LNU;
CLEOPHUR MORRIS, Mr. and Mrs. and Daughter;
KENNETH LNU; MRS. BARBARA CORNELIUS HICKS; MS.
MELVIN CORNELIUS; FNU LNU; CAROLYN HILL, and
light skinned boyfriend; CHARLES GEIGER; MRS.
SUSAN GEIGER; TYRONE GEIGER; CRICKET GEIGER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:06-cv-03387-MBS)


Submitted:   October 18, 2007              Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nadine Cornelius, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nadine    Cornelius   appeals    the   district   court’s   order

dismissing    her   civil   action   for    lack    of   subject      matter

jurisdiction.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. Cornelius v. Howell, No. 3:06-cv-03387-MBS (D.S.C.

Jan. 31, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                 - 2 -